Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/27/2022 with respect to newly added claim 8 reading over the prior art of record because of including previously indicated allowable subject have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 8, the prior art fails to teach or disclose a hands free variable task lighting system for medical procedures which comprises: 
a primary control module configured for illumination control of a light assembly by selective power supply voltage to said assembly,
said lighting assembly comprising a light source having at least one high intensity LED in communication with said source of power, 
a selectively activated smart glass panel optically transparency responsive to varied voltage from said control module upon receiving a signal from a control input device within a frame housing extending from a contoured support mount on said light assembly in optical alignment with said light source
at least one user control receiving input from a user with at least one of said control input devices
an independent light fixture temperature sensor and control logic circuit in communication with said temperature sensor and said smart glass panel pre- programmed to threshold activation by light source temperature for sequential warning light output control of smart glass
The closest prior art found was Bortolotti US 2015/0305111 in view of Wu CN107005006
Bortolotti discloses a hands free variable task lighting system for medical procedures comprises, a primary control module (10, 20), a light assembly 30, and a source of power (battery 40, Fig 9), said control module configured for illumination control of said light assembly by selective power supply voltage to said light assembly (paragraph 0044, 0046), said light assembly comprising, a light source (LEDS 31), a selectively activated smart glass panel optical transparency responsive to varied voltage from said control module (electro-optical device, PDLC, 34 controls transparency/opacity based on control signal from control module, paragraph 0124), said smart glass panel in optical alignment with said light source (see 34 and 31, Fig 9), at least one user control receiving input from a user, said user control comprises at least one input device (paragraphs 0073-0098 discuss proximity control means that are input from a user to control the device).
Wu teaches the concept of utilizing temperature sensor with control logic in communication with a smart glass panel for providing a temperature warning by optical light sequence which can be for smart glasses (see page 14, paragraph regarding step S3).  However, the combination fails to teach or render obvious, the independent light fixture temperature sensor and control logic circuit comprises, a smart glass within a frame housing extending from a contoured support mount on a light assembly mounting module, said control logic circuit is preprogrammed to threshold activation by light source temperature, voltage regulation to said smart glass for sequential warning light output control. Without a clear teaching there is no motivation to modify Bortolotti to include these limitations within the scope of the disclosure of Bortolotti. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  YU ‘351 is cited for teaching a hands free medical device that utilizes an LCD screen with a set of glasses but lacks the temperature sensor and controller of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875